DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination under 37 CFR §1.114 & Status
2.  A request for continued examination under 37 CFR §1.114, including the fee set forth in 37 CFR §1.17(e), was filed on 6/30/22 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR §1.114 and the fee set forth in 37 CFR §1.17(e) has been timely paid, the finality of the previous Office action dated 3/31/22 has been withdrawn pursuant to 37 CFR §1.114 and the submission filed on 6/30/22 has been entered.  Claims 21-41 remain pending and are rejected for the reasons set forth below. 

Claim Rejections - 35 USC §112
3.  The following is a quotation of 35 U.S.C. §112(b):
(b)  CONCLUSION —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

4.  Claims 21-41 are rejected under 35 U.S.C. §112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
	Regarding claim 21, the newly added final limitation in the claim includes the term “tracking position” which is not previously recited in the claim.  The preamble recites that the claim is for “tracking account positions” (plural) for a payment system.  It is unclear whether the final limitation is referring back to the “account positions” (plural) term of the preamble, or to the “current prefunded position” term previously recited multiple times in the claim, or to the “unsettled financial position” term previously recited multiple times in the claim, or to something else.  Therefore, the scope of the claim is indefinite. 
Since claims 28 and 35 are directed to the substantially same subject matter as claim 21 and therefore have the substantially same issue as claim 21, these claims are rejected for the grounds and rationale used to reject claim 21. 
	Since claims 22-27, 29-34 and 36-41 include the respective limitations of claim 21, 28 or 35 since they depend therefrom, these claims are rejected for the grounds and rationale used to reject claims 21, 28 and 35. 
Appropriate correction or clarification of these claims is required.  No new matter may be added. 

Claim Rejections - 35 USC §101
5. 35 U.S.C. §101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

6.  Claims 21-41 are rejected under 35 U.S.C. §101 because the claimed invention is directed to non-statutory subject matter. 
In sum, claims 21-41 are rejected under 35 U.S.C. §101 because the claimed invention recites and is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and does not include an inventive concept that is “significantly more” than the judicial exception under the January 2019 and October 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows. 
	Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process (claims 21-27), a machine (claims 35-41) and a manufacture (claims 28-34); where the machine and the manufacture are substantially directed to the subject matter of the process. (See e.g., MPEP §2106.03)  Therefore, we proceed to step 2A, Prong 1. 
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.  Here, the independent claims at their core recite the abstract idea of: 
creating a funding agent … ; 
linking each of a plurality of participants to the funding agent … , thereby creating a plurality of linked participants; 
providing each of the plurality of linked participants access to a current prefunded position of the funding agent … ; 
accessing, by the funding agent, an unsettled financial position of each of the plurality of linked participants … , thereby obtaining the unsettled financial position for each of the plurality of linked participants … ; 
comparing, … , the unsettled financial position of each of the plurality of linked participants to the current prefunded position of the funding agent; 
determining whether to perform a financial settlement for a corresponding one of the plurality of linked participants based on a result of the comparing; 
performing the financial settlement for the corresponding participant when it is determined that the unsettled financial position of the corresponding linked participant is not greater than the current prefunded position of the funding agent; and 
automatically transmitting a system notification message (SNM) to the corresponding linked participant notifying the corresponding linked participant that its tracking position has been updated. 
Here, the recited abstract idea falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, to wit: certain methods of organizing human activity, which includes fundamental economic practices or principles and/or commercial interactions (e.g., settling unsettled financial positions or accounts, by creating a funding agent (a funding/liquidity source for financial settlement?), linking participants to the funding/liquidity source and providing access thereto to obtain (information regarding) an unsettled financial position of the linked participants, and performing financial settlement of the unsettled financial position of a linked participant using the funding/ liquidity source under certain conditions), and includes notifying the linked participant that a tracking position (?) has been updated after financial settlement for the linked participant is performed.  
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the independent claim(s) is/are directed does not include limitations or additional elements that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on a computer or other computing device or a network, or via software programming, that is simply being used as a tool (“apply it”) to implement the abstract idea. (See e.g., MPEP §2106.05(f)). 
The dependent claims simply further refine and limit the abstract idea recited by the independent claims, from which these claims respectively directly or indirectly depend, where the abstract idea is described above. 
Claims 22, 29 and 36 simply further refine the abstract idea by requiring the updating of a prefunded position of a funding agent, including crediting and debiting various amount from/to the prefunded position, under certain circumstances, which is simply applying various rules to debit or credit a financial account (i.e., financial issues), and do not add any element or feature that provides a technological solution to a technological problem or technologically improves any element used to carry out the abstract idea (i.e., there is no provision of an integration of the recited abstract idea into a practical application for Step 2B), or include an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept under Step 2B). (See MPEP § 2106.05) 
Claims 23, 30 and 37 simply further refine the abstract idea by requiring that at least one of the participants is a non-funding participant, which is simply refining the subject matter to include at least one non-funding participant (i.e., a financial issue), and do not add any element or feature that provides a technological solution to a technological problem or technologically improves any element used to carry out the abstract idea (i.e., there is no provision of an integration of the recited abstract idea into a practical application for Step 2B), or include an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept under Step 2B). (See MPEP § 2106.05)
Claims 24, 31 and 38 simply further refine the abstract idea by requiring that the current prefunded (account) position is calculated by considering various financial conditions, amounts and/or transactions which are determined or combined (i.e., financial issues), and do not add any element or feature that provides a technological solution to a technological problem or technologically improves any element used to carry out the abstract idea (i.e., there is no provision of an integration of the recited abstract idea into a practical application for Step 2B), or include an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept under Step 2B). (See MPEP § 2106.05) 
Claims 25, 32 and 39 simply further refine the abstract idea by describing how the net positions of various financial transfers are calculated (i.e., a financial issue), and do not add any element or feature that provides a technological solution to a technological problem or technologically improves any element used to carry out the abstract idea (i.e., there is no provision of an integration of the recited abstract idea into a practical application for Step 2B), or include an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept under Step 2B). (See MPEP § 2106.05) 
Claims 26, 33 and 40 simply further refine the abstract idea by describing how an individual tracking position for a participant is calculated (i.e., a financial issue), and do not add any element or feature that provides a technological solution to a technological problem or technologically improves any element used to carry out the abstract idea (i.e., there is no provision of an integration of the recited abstract idea into a practical application for Step 2B), or include an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept under Step 2B). (See MPEP § 2106.05) 
Claims 27, 34 and 41 simply further refine activity in addition to the recited abstract idea of the independent claims (i.e., extra solution activity) by requiring certain steps for receiving a notification regarding a change in the (linked) participant tracking position, which is type of communication function routinely or typically carried out by the recited additional element of an “ACH network” which is recited at a high level of generality and is itself not being technologically improved (as further described below in the Step 2B analysis of the additional elements), and the claims do not add any element or feature that provides a technological solution to a technological problem or technologically improves any element used to carry out the abstract idea (i.e., there is no provision of an integration of the recited abstract idea into a practical application for Step 2B), or include an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept under Step 2B). (See MPEP § 2106.05)  
Thus, the dependent claims do not add any additional element or subject matter that provides a technological improvement (i.e., an integration into a practical application) that results in the claims being directed to patent eligible subject matter. 
The additional elements in both the independent and dependent claims, which are listed below in the Step 2B analysis and recited respectively by the claims, are recited at a high level of generality and are being used to simply implement the recited abstract idea and/or to simply further refine the recited abstract idea. 
The claims, both independent and dependent, viewed individually and as a whole, including each combination of limitations and elements, are not directed to a technological improvement, and do not integrate the judicial exception (i.e., abstract idea) into a practical application since the claims do not recite: (i) an improvement to the functioning of a computer or computing device; (ii) an improvement to another technology or technical field (e.g., the field of computer coding technology is not being improved); (iii) an application of the abstract idea with, or by use of, a particular machine; (iv) a transformation or reduction of a particular article to a different state or thing (See, e.g., Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus patentability, was imparted by the claimed process by use of a mathematical formula to control operation of a rubber mold device; Contrast, Parker v. Flook, 437 U.S. 584 (1978), where a physical change, and thus patentability, was not imparted by the claimed process that simply used a formula in the claims w/o bringing about anything more); and (v) other meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment (e.g., simply claiming the use of a computer and/or computer system to implement the abstract idea). (See e.g., MPEP §2106.05(a)-(c), (e)-(h)) Therefore, the claims are directed to an abstract idea. 
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an inventive concept).  Here, the recited additional elements, such as:  a “computer system,” a “computing device,” a “processor,” an “automated clearinghouse (ACH) network,” an “application programming interface (API),” and a “memory” storing executable instructions to accomplish various functions, do not amount to an inventive concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer, a computing device, a payment network or ACH network, a communication network, a server, a programmed interface such as an API, and/or via software programming. (See e.g., MPEP §2106.05(f)) The additional elements are specified at a high level of generality as simply facilitating and/or performing generic computer data receipt and processing/analysis/calculating steps, data storage and data communication, and data outputting/displaying steps such as those typically used in a general purpose computer, a computing system, a server, an payment network, a communication network, and a computer network, where the additional elements are being used in the claims to simply implement the abstract idea and are not themselves being technologically improved. (See e.g., MPEP §2106.05 I.A.); (See also e.g., applicant’s Specification at least ¶¶ 008, 092-096, 098-101, 104-107, 125, 168-171, 181, 273-278, 312, 316, 341-342). 
As described above, the additional elements of each of the dependent claims merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim under the 2019 PEG analysis.  None of the dependent claims considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed. 

Response to Arguments
7.  Applicant’s arguments filed 6/30/22 have been fully considered. 
In view of applicant’s claim amendment to the independent claims which was entered by the 6/7/22 Advisory action by the Office, the prior rejection of all claims under 35 USC §112(a) is withdrawn. 
Applicant’s arguments regarding the Subject Matter priority date for the claimed term “funding agent” (Amendment, Pg. 10) are not persuasive.  As stated by the Office in the 3/31/22 Final Office, the recited term “funding agent” does not have adequate support in the parent ‘340 application specification nor in any of the provisional applications of the parent ‘340 application.  Applicant correctly points out that the ‘738 provisional application of the parent ‘340 application mentions the terms “pre-funded account” and “pre-funded balance.”  However, these terms refer to an account and a balance of the account.  What remains unclear is that which is the “funding agent” recited in the independent claims of the instant application.  What term or description specifically supports the recited term “funding agent” in the ‘738 provisional application or the instant specification, if anything?  Is the “funding agent” of the instant claims the “prefunded account” referred to in paragraph 0239 of the ‘738 provisional application?  If so, the claims of the instant application need to better define the “funding agent” term as such being an account, since such is not discernable from the instant claims.  Thus, until this matter is cleared up, the priority date for all claims in the instant application remains that of the filing date of the instant application. 
Applicant’s arguments (Amendment, Pgs. 10-15) concerning the prior rejection of the claims under 35 USC §101, including supposed deficiencies in the rejection, are not persuasive for the following reasons.  Under the prior and current 101 analysis under 2019 PEG, the amended claims recite and are directed to a patent ineligible abstract idea, without something significantly more, for the reasons given above after consideration of the claimed features and elements.  The abstract idea has been restated herein in line with the 2019 PEG guidance and the amended claims.  Applicant is directed to the above full Alice/Mayo analysis in the 101 rejection. 
In response to applicant’s arguments (Amendment, Pgs. 10-11) that the Office did not properly state the recited abstract idea under Step 2A, Prong 1, an abstract idea can include one or more concepts.  Merely combining several abstract ideas or concepts does not render the combination any less abstract, and does not render the claim non-abstract. (See, RecogniCorp v. Nintendo (CAFC 2017))  (See also, Fairwarning IP, LLC v. IATRIC Systems, Inc. (CAFC 2016) – determining that the claims were directed to a combination of concepts or abstract ideas)  Additionally, it is acceptable to apply one or more concepts similar to those previously found to be patent ineligible by the courts in determining a patent ineligible abstract idea. (See e.g., Amdocs (Israel) Ltd. v. Openet Telecom, Inc., (CAFC 2016))  Thus, the recited abstract idea of the independent claims (which idea is necessarily included in all dependent claims) is properly stated above in the 101 rejection and previously in the Final Office action for the prior version of the claims.  Those concepts are found in the recited limitations of those claims, as stated in the 101 rejection. 
Applicant’s arguments(Amendment, Pg. 12) essentially remarking that the Step 2A, Prong 2 analysis of the Final Office action are not proper are not persuasive.  The Office followed the Jan. and Oct. 2019 PEG guidance.  The recited abstract idea, comprised of numerous concepts, was stated.  Under Step 2, Prong 2 it was determined that the recited abstract idea was simply being carried out by various “additional elements” that were not themselves being technologically improved, nor were the claims providing any technological improvement or a technological solution to a technological problem.  The claims provide a financial solution to a financial problem -- i.e., determining whether a financial settlement  can occur based on an unsettled financial position of linked participants to an ACH network vis-à-vis a current prefunded position. 
Regarding applicant’s arguments directed to a Berkheimer memo (Amendment, Pgs. 13-14), the Office complied with same by citing various portions of applicant’s specification previously in the 101 rejection (and above) in the Step 2B analysis as evidencing that the various recited “additional elements” being used to carry out the recited abstract idea were recited at a high degree of generality and were not themselves being technologically improved.  These various recited “additional elements” were referred to in the Step 2A, Prong 2 analysis of the 101 rejection. 
Therefore, for these reasons and the reasons given above, the rejection of these claims under 35 USC §101 is maintained. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph W. King whose telephone number is (571) 270-5776.  The examiner can normally be reached Mon - Fri 8 AM - 4 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Namrata Boveja, can be reached at (571) 272-8105.  The examiner’s fax phone number is (571) 270-6776, and the fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Examiner interviews are available via telephone, or via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview applicant may call the Examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about accessing the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (USA or CANADA) or (571) 272-1000. 

/JOSEPH W. KING/Primary Examiner, Art Unit 3696